IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT
                                         _______________

                                           m 01-60220
                                         Summary Calendar
                                         _______________



                                     JOHNNY W. HARTFIELD,

                                                             Plaintiff-Appellant,

                                              VERSUS

        GEORGIA PACIFIC CORPORATION; LEAF RIVER FOREST PRODUCTS, INC.,

                                                             Defendants-Appellees.


                                   _________________________

                            Appeal from the United States District Court
                              for the Southern District of Mississippi
                                          (2:99-CV-295)
                                  _________________________
                                        September 21, 2001



Before JONES, SMITH, and                                Johnny Hartfield appeals a summary judg-
  EMILIO M. GARZA, Circuit Judges.                   ment dismissing his personal injury action
                                                     against Georgia Pacific Corp. (“Georgia Paci-
JERRY E. SMITH, Circuit Judge:*                      fic”) and Leaf River Forest Products, Inc.
                                                     (“Leaf River”). The district court ruled that
                                                     Hartfield was a borrowed servant under
                                                     Mississippi law and therefore that the
   *
                                                     defendants are sheltered from liability by the
     Pursuant to 5TH CIR. R. 47.5, the court has
                                                     provision of workers’ compensation benefits
determined that this opinion should not be
                                                     by Manpower, Inc. (“Manpower”), the em-
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.       ployer from whom Hartfield was borrowed.
47.5.4.                                              The court also held that Georgia Pacific is not
liable for negligence with regard to the forklift        N. Elec. Co. v. Phillips, 660 So. 2d 1278
that was the cause of Hartfield’s injury,                (Miss. 1995), which concluded that an
because Georgia Pacific introduced affidavits            employer using workers from an employment
showing that it did not own the forklift at the          agency was immune from suit by virtue of
time of injury, which evidence Hartfield did             employment agency’s provision of workers’
not contradict. Finding no error, we affirm,             compensation insurance.1 Where one is
essentially for the reasons stated by the district       employed by two employers in relation to the
court in its comprehensive opinion of February           same act , or in which the employee is a
5, 2001.                                                 “borrowed employee” of one employer from
                                                         the other, both employers are exempt from lia-
                      I.                                 bility for workplace negligence actions, “al-
   Hartfield was an employee of Manpower,                though only one of them has provided
an employment placement agency, which had                workmen’s compensation insurance.” Honey
a contract with Leaf River to supply                     v. United Parcel Serv., 879 F. Supp. 615, 618
employees. Under this contract, Hartfield was            (S.D. Miss. 1995). Accordingly, there can be
placed at Leaf River as a forklift operator and          no recovery from Leaf River.
reported to, and was under the direction of,
Leaf River’s supervisors, similarly to                                         III.
employees hired directly by Leaf River, but he              Hartfield also appeals the summary
was paid by Manpower, which maintained                   judgment in favor of Georgia Pacific, arguing
workers’ compensation insurance coverage on              that he should be allowed to go to trial on the
Hartfield.                                               issues of (1) whether Georgia Pacific provided
                                                         Leaf River with a defective forklift and
   Hartfield was injured on October 31, 1996,            (2) whether the forklift was owned by Georgia
when the fuel tank on the forklift he was oper-          Pacific. Citing cases from other jurisdictions,
ating exploded, allegedly from a defective               Hartfield contends that any negligence of
valve. Manpower’s workers’ compensation                  Georgia Pacific, as corporate grandparent of
policy provided payments to Hartfield, who               Leaf River, is not immunized by Manpower’s
continued to work at Leaf River as a forklift            provision of workers’ compensation insurance,
operator for seven months.                               because Hartfield was borrowed by Leaf
                                                         River, not Georgia Pacific. Hartfield argues
                       II.                               that, therefore, if he can prove that Georgia
   Hartfield sued Georgia Pacific and Leaf
River, a wholly owned subsidiary.             In
Mississippi, workers’ compensation is the                   1
exclusive remedy against one’s employer for                   “Summary judgment is appropriate [under the
                                                         ‘borrowed servant’ doctrine] where a temporary
on-the-job injuries. MISS. CODE ANN. 71-3-9.
                                                         employment agency assigns an employee to another
Utilizing the appropriate test under Mississippi         employer and the employee performs the normal
law, the district court held that Hartfield was          work of the second employer and is controlled and
a borrowed employee and therefore that Leaf              supervised by that employer. In Mississippi, one
River is immune from suit, because                       may be employed by more than one employer and
Manpower’s workers’ compensation insurance               both employers gain immunity from common-law
covered Hartfield. The court closely followed            negligence actions.” N. Elec., 660
                                                         So. 2d at 1282.

                                                     2
Pacific’s negligence caused his injuries, he may
pursue a claim against it.

    Hartfield seizes on the fact that the forklift
was purchased by Georgia Pacific. Because
Georgia Pacific was not involved in any of the
operations at the Leaf River facility, however,
Hartfield may pursue a claim against Georgia
Pacific for negligence in maintaining the fork-
lift only if Georgia Pacific owned the forklift
or had some duty to maintain it for Leaf River.

    Recognizing this requirement, the district
court granted summary judgment for Georgia
Pacific because Georgia Pacific had provided
affidavits stating that the forklift had been
transferred to Leaf River before Hartfield’s in-
jury.      Hartfield produced no evidence
disputing these affidavits but instead argues,
without reference to authority, that “[w]ithout
a bill of sale or any other document, the Court
should find the title to the forklift remained in
[Georgia Pacific].”

    This argument is without merit.
Defendants’ motion for summary judgment
included sworn affidavits stating that Leaf
River owned the forklift. Once defendants
presented this properly supported motion,
Hartfield was required to “bring forward
‘significant probative evidence’ demonstrating
the existence of a triable issue of fact.” In re
Mun. Bond Reporting Antitrust Litig., 672
F.2d 436, 440 (5th Cir. 1982). Hartfield pro-
duced no evidence disputing the ownership of
the forklift, but only complained that the
defendants had not provided evidence of own-
ership in a form he preferred. This is not
sufficient to show a genuine issue of fact.

   AFFIRMED.




                                                     3